DETAILED ACTION
Notice of Allowance
1.	This Notice of Allowance is in response to Applicant’s Remarks and Amendments filed on 1/25/2022. Originally filed claims 21-25, 27-32 and 35-43 are hereby allowed for the reasons stated below.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter – Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance:
Applicant has argued the claims to overcome the 35 USC §101 rejection by including:
Claim 1.	A system comprising: 
one or more processors; and 
one or more computer-readable media storing instructions executable by the one or more processors, wherein the instructions program the one or more processors to perform actions comprising: 
receiving, at one or more servers and from instances of a merchant support application executing on a plurality of point-of-sale (POS) devices associated with respective merchants of a plurality of merchants, transaction data associated with a plurality of transactions of the plurality of merchants;
obtaining, by the one or more servers and from a POS device associated with a first merchant of the plurality of merchants, a first catalog including information regarding one or more first items to be sold by the first merchant; 
determining, by the one or more servers and based at least in part on the transaction data and the first catalog, a comparison between the first catalog and a second item of one or more second items associated with a second merchant of the plurality of merchants; 
based at least in part the first catalog, at least one of generating or updating, by the one or more servers, a second catalog including information regarding at least one of the one or more second items to be sold by the second merchant; and transmitting, by the one or more servers, the second catalog to a merchant device of the second merchant.
The reason for allowance of claims 21-25, 27-32 and 35-43 in the instant application is because the prior art of record fails to teach the overall combination as claimed. Therefore, it would not have been obvious to one of ordinary skill in the art to modify the prior art to meet the combination above without unequivocal hindsight and one of ordinary skill would have no reason to do so. The nearest art, Dunlap (U.S. Patent Publication No. 2009/0265251), Biffar (US 6,397,212), Shatzkin (US 2002/0077914), and Boerner (US 2006/0085294), do not teach a system, method, or computer-readable media for multiple entities accessible product catalog . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JARED WALKER whose telephone number is (303)297-4407. The examiner can normally be reached on Monday-Thursday 9:00 AM -5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd A Obeid can be reached on (571)270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL JARED WALKER/Examiner, Art Unit 3687                                                                                                                                                                                                        Michael.walker@uspto.gov

/PETER LUDWIG/Primary Examiner, Art Unit 3687